Order, entered December 23, 1963, which among other things granted custody of the children for a specified period to plaintiff husband, unanimously modified, on the facts, the law and in the exercise of discretion, to the extent of forthwith remanding the proceeding for immediate hearing to the Justice presiding at Special Term, Part XII, of the Supreme Court, New York County, for a determination of the reserved issue as to the custody of the children after *762the end of the current school year, and said order is otherwise affirmed, without costs. For the following reasons the determination as to future custody should be made ele novo. The hearings on the matter under review were adjourned to October 8, 1963, to await the report of a court-appointed psychiatrist. The court, however, rendered its decision without affording the parties further hearing. It may be that the failure of the wife to object to or her acquiescence in the independent professional inquiries made by the court and its private interviews with the children were based on a belief that hearings would be continued; and that if not furnished with copies of the psychiatrists’s reports or the substance of the court’s interviews of the children there might at least be suggested at such continued hearings lines of inquiry through which she could address herself to matters in dispute (Kesseler v. Kesseler, 10 N Y 2d 445). Also, the court directed a psychiatrist to submit monthly reports on the condition of the children, which might bear importantly on the continuing issue of custody. Therefore, because of the truncated original proceeding and the significant evidence that will no doubt be introduced of the recent half year of experience in custody of the father, we deem it advisable that the hearings for which this matter is remanded be regarded as though they were in relation to a new and separate custody proceeding rather than solely in implementation of the order of December 23, 1963. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ..